MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                    FILED
regarded as precedent or cited before any                                      Nov 25 2020, 9:24 am

court except for the purpose of establishing                                        CLERK
                                                                                Indiana Supreme Court
the defense of res judicata, collateral                                            Court of Appeals
                                                                                     and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
Bryan L. Cook                                                Curtis T. Hill, Jr.
Carmel, Indiana                                              Attorney General of Indiana

                                                             Frances Barrow
                                                             Deputy Attorney General
                                                             Indianapolis, Indiana



                                              IN THE
     COURT OF APPEALS OF INDIANA

Michael Gayer and Auto-                                      November 25, 2020
Owners Insurance Company, 1                                  Court of Appeals Case No.
Appellant-Defendants,                                        20A-PL-1020
                                                             Appeal from the Pulaski Circuit
         v.                                                  Court
                                                             The Honorable John Potter,
State of Indiana ex rel. Curtis T.                           Special Judge
Hill Jr., Attorney General of                                Trial Court Cause No.
Indiana,                                                     66C01-1605-PL-10
Appellee-Plaintiff




1
  Auto-Owners Insurance Company does not participate in this appeal. However, a party in the lower court
is a party on appeal. See Indiana Appellate Rule 17(A) (“A party of record in the trial court . . . shall be a
party on appeal.”).

Court of Appeals of Indiana | Memorandum Decision 20A-PL-1020 | November 25, 2020                       Page 1 of 10
      May, Judge.


[1]   Michael Gayer appeals the trial court’s denial of his motion to withdraw his

      default admissions and its grant of summary judgment in favor of the State of

      Indiana ex rel. Curtis T. Hill Jr., Attorney General of Indiana (“the State”).

      Gayer argues the trial court abused its discretion when it denied his motion to

      withdraw his default admissions and erred when it granted summary judgment

      in favor of the State. We affirm.



                            Facts and Procedural History
[2]   On May 2, 2016, the State filed a Complaint to Recover Public Funds against

      Gayer based on allegations that Gayer misappropriated $26,637.34 in public

      funds when Gayer was Pulaski County Sheriff from January 1, 2011, to

      December 31, 2014. The complaint alleged Gayer purchased firearms and

      ammunition that later could not be located in the Sheriff’s Department

      inventory. The State Board of Accounts (“SBOA”), the state agency

      responsible for auditing the financial accounts for all state public entities,

      discovered the discrepancies during a routine audit of the Pulaski County

      Sheriff’s Office. The complaint also requested damages for the cost of SBOA’s

      audit. 2




      2
       The complaint also named Auto-Owners Insurance Company as a defendant. However, the order appealed
      herein addresses the issues only as to Gayer.

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-1020 | November 25, 2020       Page 2 of 10
[3]   The State also filed criminal charges against Gayer based on the same

      allegations. On July 18, 2016, the State filed a request for admissions and

      interrogatories in the civil action. On August 9, 2016, Gayer moved to stay the

      civil case until the criminal case was disposed, and the trial court granted

      Gayer’s motion that day. On May 8, 2019, after a three-day jury trial, Gayer

      was acquitted of all criminal charges.

[4]   The trial court lifted the stay on the civil proceedings on May 10, 2019. On

      August 9, 2019, Gayer’s attorney, Steven Bush, filed a motion to withdraw his

      appearance because “Gayer is obtaining new counsel and no longer wishes

      Steven M. Bush to represent him in this matter.” (App. Vol. II at 85.) The trial

      court granted Bush’s motion to withdraw on August 19, 2019.

[5]   On February 13, 2020, the State filed a motion for summary judgment on the

      portion of the complaint against Gayer. The State argued it was entitled to

      summary judgment as it pertained to Gayer because Gayer had not responded

      to the State’s request for admissions, and thus those admissions were deemed

      admitted under Indiana Trial Rule 36. On March 10, 2020, attorney Bryan

      Cook filed his appearance on behalf of Gayer, as well as a motion to withdraw

      default admissions and amend with answered admissions. On March 20, 2020,

      Gayer filed a response in opposition to the State’s motion for summary

      judgment and objections and a motion to strike the SBOA audit report and the

      default admissions from the record. On March 26, 2020, the State filed its

      response to Gayer’s motion to withdraw default admissions and Gayer filed a

      reply on March 27, 2020.

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-1020 | November 25, 2020   Page 3 of 10
[6]   On April 7, 2020, the State filed its response to Gayer’s motion in opposition of

      the State’s motion for summary judgment. On April 9, 2020, the State filed a

      response in opposition to Gayer’s objections and motion to strike. On April 15,

      2020, the State filed a sur-reply to Gayer’s reply regarding his motion to

      withdraw his default admissions. On April 21, 2020, the trial court entered its

      order addressing all pending motions. The trial court denied Gayer’s motion to

      withdraw his default admissions but granted his motion to strike the SBOA

      audit report. The trial court granted the State’s motion for summary judgment

      as to Gayer, entered judgment against Gayer for $26,637.34, and found “there

      is no just reason for delay and judgment on this issue is final for purposes of

      Trial Rule 54.” (Id. at 244.)



                                Discussion and Decision
                                      1. Default Admissions
[7]   Under Trial Rule 36, the failure to respond in a timely manner to a request for

      admissions causes those matters to be admitted and conclusively established by

      operation of law. City of Muncie v. Peters, 709 N.E.2d 50, 54 (Ind. Ct. App.

      1999), reh’g denied, trans. denied. Requests for admissions under Trial Rule 36

      may, in addition to addressing evidentiary matters, ask for admissions as to

      legal issues, contentions, and conclusions, if related to the facts of the case. Id.

      Matters admitted under the rule are deemed “conclusively established[,]”

      eliminating the need to prove them at trial. Id.



      Court of Appeals of Indiana | Memorandum Decision 20A-PL-1020 | November 25, 2020   Page 4 of 10
[8]   A party who made admissions by failing to respond may move to withdraw

      those admissions pursuant to Trial Rule 36(B). Id. The trial court may grant a

      motion to withdraw admissions if it determines: (1) withdrawal or amendment

      will subserve the presentation of the merits, and (2) prejudice in maintaining the

      action or defense will not result to the party that obtained the admission. Id.

      The party seeking withdrawal has the burden of demonstrating the presentation

      of the merits will be subserved by withdrawal, and the party who obtained the

      admissions has the burden of demonstrating it will be prejudiced if the trial

      court permits withdrawal. Id.; T.R. 36(B). If both conditions are satisfied, the

      court may, in its discretion, permit withdrawal. Id. We will reverse the grant or

      denial of a motion to withdraw admissions only for an abuse of discretion.

      Peters, 709 N.E.2d at 55.


[9]   Gayer argues the trial court abused its discretion when it denied his motion to

      withdraw his default admissions because the “State’s clever request for

      admissions was the trap, the arduous, harrowing journey Gayer faced in the

      onslaught of a protracted mix of criminal and civil litigation initiated by

      differing factions of the State was akin to bait, and the ‘default’ admissions

      were the prize.” (Br. of Appellant at 14) (emphasis in original). Gayer also

      contends the State did not demonstrate it would be prejudiced by the

      withdrawal of his default admissions. Regarding the issue, the trial court

      found:

              Gayer, unfortunately, only has himself to blame. Gayer’s
              counsel did not withdraw of his own accord, Gayer fired him on

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-1020 | November 25, 2020   Page 5 of 10
               August 14, 2019. Gayer was pro se and did not obtain his new
               attorney until March 10, 2020. Gayer is no novice pro se litigant
               – he was the Sheriff of Pulaski County and would have at least
               some familiarity with Court procedures. The answers to the
               admissions were due for approximately three months when
               Gayer was represented. If that is someone else’s fault other than
               Gayer, he may have another remedy. The Plaintiff properly
               submitted admissions which were not timely answered.


                                                    *****


               The proposed amended answers also do nothing to subserve the
               presentation on the merits. The proposed amended answers are
               full of obscurations that would only serve to frustrate a trial on
               the merits of this case. With the exception of three answers all
               proposed amended answers contain objections as to the meaning
               of common, everyday words such as “firearms,” “proper” and
               “responsible.”


       (App. Vol. II at 243) (formatting in original).

[10]   Attorney neglect is not a basis upon which default admissions may be amended.

       McKinley, Inc. v. Skyllas, 77 N.E.3d 818, 823 (Ind. Ct. App. 2017), trans. denied.

       Gayer’s criminal attorney represented him in both the criminal and the civil

       litigations until August 2019, approximately two months after Gayer’s answers

       to the State’s request for admissions in the civil case were due. After his

       attorney’s withdrawal, Gayer proceeded in the civil matter pro se. It is well-

       settled that pro se litigants are “held to the same standards as a trained attorney

       and [are] afforded no inherent leniency simply by virtue of being self-

       represented.” Zavodnik v. Harper, 17 N.E.3d 259, 266 (Ind. 2014). “This means


       Court of Appeals of Indiana | Memorandum Decision 20A-PL-1020 | November 25, 2020   Page 6 of 10
       that pro se litigants are bound to follow the established rules of procedure and

       must be prepared to accept the consequences of their failure to do so.” Basic

       v. Amouri, 58 N.E.3d 980, 983-84 (Ind. Ct. App. 2016), reh’g denied.


[11]   Additionally, withdrawal of Gayer’s default admissions would have been

       prejudicial to the State. Gayer did not file a motion to withdraw his admissions

       until the State, in February 2020, filed a motion for summary judgment in the

       case, which had been pending since 2016. The trial court did not abuse its

       discretion when it denied Gayer’s motion to withdraw his admissions. See

       Peters, 709 N.E.2d at 55 (affirming denial of motion to withdraw admissions

       after City of Muncie waited until the day before the scheduled trial date to file

       such motion).


                                       2. Summary Judgment
[12]   We review summary judgment using the same standard as the trial court:

       summary judgment is appropriate only where the designated evidence shows

       there is no genuine issue of material fact and the moving party is entitled to

       judgment as a matter of law. Rogers v. Martin, 63 N.E.3d 316, 320 (Ind. 2016).

       All facts and reasonable inferences are construed in favor of the non-moving

       party. City of Beech Grove v. Beloat, 50 N.E.3d 135, 137 (Ind. 2016).


[13]   Gayer argues the trial court erred when it granted summary judgment in favor

       of the State because it “relied solely on the ‘default admissions[.]’” (Br. of

       Appellant at 21.) In granting summary judgment in favor of the State, the trial

       court determined:

       Court of Appeals of Indiana | Memorandum Decision 20A-PL-1020 | November 25, 2020   Page 7 of 10
               Plaintiff is entitled to Summary Judgment on the issue in Count I
               of its Complaint to Recover Public Funds that Gayer breached
               his to property [sic] account for all funds of the Pulaski County
               Sheriff’s Department and committed misfeasance, malfeasance
               or nonfeasance. Gayer is liable to the State for those funds;
               however, because Gayer correctly objected to the State Board of
               Accounts [sic] report as admissible that amount of damages has
               to be limited to that amount admitted by Gayer in the
               admissions, $26,637.34. There is no genuine issue of material
               fact.


               The Court has ruled that the admissions stand; therefore the
               admitted matters control. Gayer admitted liability and damages.
               Gayer’s arguments against summary judgment, aside from the
               Trial Rule 36 issue, are red herrings. Gayer cannot complain
               that the Plaintiff should have sued other individuals – the Trial
               Rules allow Gayer to add any party needed for just adjudication
               or to interplead as necessary. He did not and cannot be heard to
               complain that the Plaintiff just chose him. Gayer’s respondeat
               superior argument fails as well. Gayer was the elected Sheriff of
               Pulaski County. To say that he was an employee of the entity
               known as the Pulaski County Sheriff’s Department and should be
               shielded from personal liability is a perversion [of] justice. Gayer
               was the Sheriff and consequently was the “superior” in the
               respondeat superior argument he makes. State law requires the
               Sheriff to be bonded because of that fact. That is why his
               bonding company is also a Defendant.


       (App. Vol. II at 244.)

[14]   As we have concluded supra that the trial court did not abuse its discretion

       when it denied Gayer’s motion to withdraw the default answers to the State’s

       request for admissions, we agree with the trial court that there exists no issue of

       material fact. Gayer’s default answers to the State’s request for admissions

       Court of Appeals of Indiana | Memorandum Decision 20A-PL-1020 | November 25, 2020   Page 8 of 10
       conclusively established as a matter of law that Gayer was the Sheriff of Pulaski

       County between January 1, 2011, and December 31, 2014; that he was

       “responsible for the inventory of weapons in the possession of the Sheriff’s

       Department[;]” that he was in charge of purchasing firearms and ammunition

       for the Sheriff’s Department and during his time as Sheriff purchased firearms

       and ammunition for the Sheriff’s Department; that “[a]t the conclusion of [his]

       tenure as Sheriff, firearms were missing from the inventory of the Sheriff’s

       Department[;]” that Gayer “took firearms belonging to the Sheriff’s

       Department for [his] personal use[;]” and that as Sheriff, Gayer purchased or

       approved purchase of ammunition “that was incompatible with the firearms of

       the Sheriff’s Department.” (Id. at 91-5.) The default answers to the request for

       admissions further noted that the value of the missing firearms was $7,593.77

       and the value of the missing ammunition was $13,038.42.

[15]   Additionally, the default answers to the requests for admissions indicated that

       Gayer “failed to institute proper internal controls to insure that the firearms of

       the Sheriff’s Department were properly accounted for” and that he used funds

       belonging to the Sheriff’s Department for his “own personal benefit.” (Id. at 95-

       6.) Finally, the default answers to the requests for admissions establish that

       Gayer had a duty to properly account for the funds of the Sheriff’s Department,

       did not do so, and was therefore liable to the State for $26,637.34. As all of

       these facts are deemed admitted by operation of Gayer’s default admissions to

       the State’s requests for admissions, the trial court did not err when it granted the

       State’s motion for summary judgment against Gayer. See Larson v. Karagan, 979


       Court of Appeals of Indiana | Memorandum Decision 20A-PL-1020 | November 25, 2020   Page 9 of 10
       N.E.2d 655, 662 (Ind. Ct. App. 2012) (summary judgment appropriate when

       default admissions leave no issue of material fact).



                                               Conclusion
[16]   We conclude the trial court did not abuse its discretion when it denied Gayer’s

       motion to withdraw his admissions and the trial court did not err when it

       granted summary judgment to the State. Accordingly, we affirm the judgment

       of the trial court.

[17]   Affirmed.

       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-PL-1020 | November 25, 2020   Page 10 of 10